Order entered July 23, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-00127-CR

                       CLARENCE DANNEL DUNNINGTON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-80895-2013

                                               ORDER
        The Court GRANTS court reporter LaTresta Ginyard’s July 21, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Ginyard to file the reporter’s record on or before July 28, 2014. If

Ms. Ginyard fails to file the reporter’s record by July 28, 2014, we will order that she not sit as a

court reporter until the record in this appeal is filed.


                                                           /s/   LANA MYERS
                                                                 JUSTICE